DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29 and 31 are objected to because of the following informalities:  
Claim 29 Line 1-2 states: “wherein the stator has the at least one groove included in the resin.” Should be changed to state: --wherein the at least one groove of the stator is included in the resin.--
Claim 31 Line 2 states in part: “has the at least one groove included in the resin.” Should be changed to state: --has [[the]] at least one groove included in the resin.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-23, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 22, 23, and 31 depend in some manner from independent claim 21. 
Claim 21 Line 20-25 states: 
“at least one groove of the stator is provided on an inner peripheral surface of the stator which is directly opposed to the rotor; and
the at least one groove of the stator is inclined to extend in a constant spiral direction about the axial direction.”
Regarding Claim 22: Claim 22 states: “wherein at least one groove of the rotor is provided on an outer peripheral surface of the rotor; and the at least one groove of the rotor is inclined to extend in a constant spiral direction.”
However, when looking to the specification, specifically ¶0067-¶0070 it states: 
“one or a plurality of grooves are provided on the inner peripheral surface of the stator 50 or the outer peripheral surface of the rotor 40 (¶0068). 
The specification presents the same choice between either being provided on the inner peripheral surface of the stator 50 (Fig 3B) or the outer peripheral surface of the rotor 40 (Fig 3C) in the next paragraph (¶0069).
Additionally, ¶0086 of the specification is noted. Paragraph ¶0086 states in part: 
“Here, when the rotor 40 is an integrally molded article made of a resin and the groove 55 in the second flow path 2 is provided on the stator 50, the rotor 40 has the groove 55 on the resin.” This passage states that the groove 55 in the second flowpath (e.g. element 2 between the rotor and the stator in Figure 2) is provided on the stator, meaning that the groove 55 is on an inner surface of stator 50. The last portion of the last sentence in ¶0086 which states “, the rotor 40 has the groove 55 on the resin” likely is still referring back to the groove 55 in the stator, and means that the resin on the outer surface of the rotor faces the groove 55 in the stator. Thus ¶0086 fails to support the claimed combination, and is unable to contradict the disclosure of ¶0068 & ¶0069.
	Also ¶0113 of the specification is noted. This part of the specification is directed to an axial gap motor and not a motor which has: “a stator located outside of the rotor and facing the rotor” and/or “a groove of the stator is provided on an inner peripheral surface of the stator which is directly opposed to the rotor” as required in independent claim 21. Furthermore, the language used in ¶0113 again suggests that the specified groove is present on either the surface of one of the rotors 401/402 OR on one of the surfaces of the stator which faces the surface of a corresponding rotor as evidenced by the first sentence of ¶0113 which states : ”Here, in the present example embodiment, one or a plurality of grooves are provided on a facing surface in which the stator 501 faces the upper rotor 401 or the lower rotor 402.” Thus ¶0113 fails to support the claimed combination, and is unable to contradict the disclosure of ¶0068 & ¶0069.
Additionally the text of independent claim 21 previously stated:
“at least one groove is provided on an inner peripheral surface of the rotor and the stator disposed in a radially outward direction or on an outer peripheral surface of the rotor and the stator disposed in a radially inward direction;” 
Meaning that either the groove was provided on the inner surface of the rotor and the inner surface of the stator or the groove was provided on the outer surface of the rotor and the outer surface of the stator. However, the arrangement being claimed in Claim 22 due to the dependency on claim 21 is a groove on an outer surface of the rotor and a groove on an inner surface of the stator. However this combination is not supported by the disclosure and as a result, the limitations of claim 22 are new matter.
Regarding Claim 23: Claim 23 states: “wherein the at least one groove includes a plurality of grooves, and each of the plurality of grooves is an annular groove extending around one circumference of a circumferential surface in which the groove is provided, and the plurality of grooves are provided in the axial direction.”
However, claim 21 is directed to a spiral groove formed, and claim 23 seeks to make each instance of the grooves an annular groove. Support is not found for grooves that are both spiral and annular, formed on the inner surface of the rotor and as a result, the limitations of claim 23 are new matter. 
Regarding Claim 31: Claim 31 states:
“wherein the rotor has the at least one groove included in the resin.”
In this context the limitation “the at least one groove” is directed to the spiral groove formed in the inner surface of the stator, in this situation applicant is cross claiming embodiments and the limitation is new matter.
Furthermore, as discussed above with respect to claim 22, the specification presents the a choice between the at least one groove either being provided on the inner peripheral surface of the stator 50 (Fig 3B) or the outer peripheral surface of the rotor 40 (Fig 3C). 
Additionally, ¶0086 of the specification is noted. Paragraph ¶0086 states in part: 
“Here, when the rotor 40 is an integrally molded article made of a resin and the groove 55 in the second flow path 2 is provided on the stator 50, the rotor 40 has the groove 55 on the resin.” This passage states that the groove 55 in the second flowpath (e.g. element 2 between the rotor and the stator in Figure 2) is provided on the stator, meaning that the groove 55 is on an inner surface of stator 50. The last portion of the last sentence in ¶0086 which states “ the rotor 40 has the groove 55 on the resin” likely is still referring back to the groove 55 in the stator, and means that the resin on the outer surface of the rotor faces the groove 55 in the stator. Thus ¶0086 fails to support the claimed combination, and is unable to contradict the disclosure of ¶0068 & ¶0069.
Also ¶0113 of the specification is noted. This part of the specification is directed to an axial gap motor and not a motor which has: “a stator located outside of the rotor and facing the rotor” and/or “a groove of the stator is provided on an inner peripheral surface of the stator which is directly opposed to the rotor” as required in independent claim 21. Furthermore, the language used in ¶0113 again suggests that the specified groove is present on either the surface of one of the rotors 401/402 OR on one of the surfaces of the stator which faces the surface of a corresponding rotor as evidenced by the first sentence of ¶0113 which states : ”Here, in the present example embodiment, one or a plurality of grooves are provided on a facing surface in which the stator 501 faces the upper rotor 401 or the lower rotor 402.” Thus ¶0113 fails to support the claimed combination, and is unable to contradict the disclosure of ¶0068 & ¶0069.
And the text of claim 21 previously stated:
“at least one groove is provided on an inner peripheral surface of the rotor and the stator disposed in a radially outward direction or on an outer peripheral surface of the rotor and the stator disposed in a radially inward direction;” 
Meaning that either the groove was provided on the inner surface of the rotor and the inner surface of the stator or the groove was provided on the outer surface of the rotor and the outer surface of the stator. However, the arrangement being claimed in Claim 31 if presenting an additional groove structure, would be directed to a groove on an outer surface of the rotor and a groove on an inner surface of the stator. However this combination is not supported by the disclosure and as a result, the limitations of claim 31 are new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21: Line 24-25 states: “the at least one groove of the stator is inclined to extend in a constant spiral direction about the axial direction.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what applicant is claiming with the language “inclined to extend in a constant spiral direction”. When looking to the specification, meaning can be found for other types of directions (e.g. radial, axial, flow and circumferential directions), however the specification is silent regarding what a “constant spiral direction” is or how a structure such as a groove could be inclined to extend in a constant spiral direction. When looking to the specification, ¶0068 describes a spiral groove(s) 55  on the inner peripheral surface of stator 50 as being inclined with respect to the oil flow direction (which is illustrated in Figure 3A and Figure 3B), and which is parallel to the axial direction that the shaft extends. Therefore, for the purpose of examination, the limitations in question will be read as:--the at least one groove of the stator is a spiral groove that is inclined with respect to 
Regarding Claim 22: Line 1-5 states: “wherein at least one groove of the rotor is provided an outer peripheral surface of the rotor; and the at least one groove of the rotor is inclined to extend in a constant spiral direction about the axial direction”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what applicant is claiming with the language “inclined to extend in a constant spiral direction”. When looking to the specification, meaning can be found for other types of directions (e.g. radial, axial, flow and circumferential directions), however the specification is silent regarding what a “constant spiral direction” is or how a structure such as a groove could be inclined to extend in a constant spiral direction. When looking to the specification, ¶0069 describes a groove(s) 55  on the outer peripheral surface of rotor 40 as being inclined with respect to the oil flow direction (which is illustrated in Figure 3A and Figure 3C), and which is parallel to the axial direction that the shaft extends. Therefore, for the purpose of examination, the limitations in question will be read as: --wherein at least one groove of the rotor is provided an outer peripheral surface of the rotor; and the at least one groove of the rotor is a spiral groove that is inclined with respect to 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23-26, 28-29, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Wada US 2015/0171689.

    PNG
    media_image1.png
    919
    1092
    media_image1.png
    Greyscale

Annotated Figure 1 of Kershaw USPN 5997261 (Attached Figure 1)

    PNG
    media_image2.png
    834
    1080
    media_image2.png
    Greyscale

Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2)

    PNG
    media_image3.png
    940
    1073
    media_image3.png
    Greyscale
 Annotated Figure 1 of Kershaw USPN 5997261 (Attached Figure 1A)

    PNG
    media_image4.png
    824
    1031
    media_image4.png
    Greyscale
 Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2B)
	Regarding Claim 21: Kershaw USPN 5997261 discloses the limitations: A pump device (the pump device is defined by the sum of its parts in Fig 1 / Fig 6) comprising: a shaft (46 - Fig 1 / Fig 6) that rotates around a central axis (i.e. axis of shaft 46) that extends in an axial direction (i.e. axial direction of shaft 46 in the figures); a motor (i.e. motor assembly 26 in the Figures, Column 2 Line 55-63) that rotates the shaft (Column 2 Line 63-67, also see Fig 1/Fig 6); and a pump (12,16,50) that is positioned on one side of the motor (i.e. top side of the motor) in the axial direction, is driven by the motor via the shaft (the shaft is disclosed as rotating impeller 16 of the pump), and discharges oil (the pump is disclosed as discharging water, but would also be structurally capable of discharging oil; further It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". See MPEP 2114); wherein the motor 26 includes: a rotor (42 - Fig 1 / Fig 6) that rotates together with the shaft (Column 2 Line 55-67); a stator (32 - Fig 1 / Fig 6) located outside of the rotor and facing the rotor (as seen in Fig 1 / Fig 6 stator 32 is located outside of rotor 42 and faces rotor 42 in the radial direction); and a housing (= structure surrounding stator which is generally indicated by element 26 in in Fig 1 / Fig 6 and element 62 with surface 64 seen in Fig 1 / Fig 6) in which the rotor and the stator are accommodated (as seen in Fig 1 / Fig 6 the rotor and stator are accommodated by the structure generally indicated by element 26 and the element with surface 64 in the Figures); the pump (12,16,50) includes: a pump rotor 16 that is attached to the shaft (Column 2 Line 63-67); and a pump case (12,50) in which a suction port (= opening generally indicated by element 14 (i.e. inlet to ) in Fig 1 / Fig 6) into which the oil is sucked (the pumped fluid is drawn through the suction port as known in the pump art) and a discharge port (= phantom opening which surrounds element 16 in Fig 1 / Fig 6) from which the oil is discharged (the pumped fluid is discharged through the discharge port as known in the pump art) are provided and the pump rotor 16 is accommodated (as seen in Fig 1 / Fig 6); the pump device further comprises: a first flow path (see Annotated Figure 1 of Kershaw USPN 5997261 (Attached Figure 1) above / see Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2) above) for the oil that connects an interior of the pump (= low pressure portion 24 in Fig 1 / Fig 6) and an interior of the housing (Attached Figure 1 / Attached Figure 2); a second flow path for the oil provided between the stator and the rotor (Attached Figure 1 / Attached Figure 2; it is noted that the second flow path is located between the outer peripheral surface of the stator and the outer peripheral surface of the rotor); and a third flow path (Attached Figure 1 / Attached Figure 2) for the oil that is connected to the suction port (connected to the suction port via: elements 70,20 - Fig 1 / elements 110,20 - Fig 6) through an outside of the stator and the rotor (Attached Figure 1 / Attached Figure 2) in a radial direction from the second flow path (the “outside of the stator and the rotor” is located radially outside of the second flow path); an inner peripheral surface of the stator (see Annotated Figure 1 of Kershaw USPN 5997261 (Attached Figure 1A) above / Annotated Figure 6 Kershaw USPN 5997261 (Attached Figure 2B) above) which is opposed to the rotor (as seen in Attached Figure 1A / Attached Figure 2B  the indicated peripheral surface of the stator is opposed to the top portion and the bottom portion of the rotor in the radial direction; and the fluid passes through a space located between the indicated peripheral surface of the stator and the corresponding opposing top and bottom portions of the rotor). Kershaw USPN 5997261 is silent regarding the limitations: at least one groove of the stator is provided on an inner peripheral surface of the stator which is directly opposed to the rotor; and the at least one groove of the stator is a spiral groove that is inclined with respect to the axial direction.
However Wada US 2015/0171689 does disclose the limitations: 
a shaft 31 that rotates around a central axis (axis LO in the Figures, ¶0017-¶0018) that extends in an axial direction (Figure 1); a motor 10 that rotates the shaft (Figure 1, ¶0017-¶0019); and wherein the motor 10 includes: a rotor 30 that rotates together with the shaft (¶0019); a stator (20,50; ¶0018,¶0023-¶0026) located outside of the rotor (Figure 1) and facing the rotor (Figure 1); a housing 2 in which the rotor and the stator are accommodated (Figure 1); and 
at least one groove of the stator (i.e. spiral fin portions 52, ¶0023-¶0026) is provided on an inner peripheral surface of the stator (i.e. inner circumferential surface 502 of the resin mold unit ) which is directly opposed to the rotor (as seen in Figure 1, the coil end portions 24 of the stator are directly opposed to rotor 30 in the radial direction, and as seen in Figures 2-3, spiral fin portions 52 are at the coil end portions of the stator); and the at least one groove of the stator 52 is a spiral groove (¶0023) that is inclined with respect to the axial direction (¶0024, Figure 4, the spiral grooves 52 are at an angle with respect to horizontal line L2; since horizontal line L2 would be perpendicular to the axial direction of central axis L1, the spiral grooves would also be inclined with respect to the axial direction). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 32 and annular wall 28 between stator 32 and rotor 42 of Kershaw USPN 5997261 with the stator (20,50) having coil end portions 24 covered by resin mold unit 50 formed with spiral fin grooves 52 in an inner circumferential surface 502 thereof, and the omission of housing structure between the stator (20,50) and the rotor 30 as taught by Wada US 2015/0171689 in order to allow heat generated by coil end portions 24 of the stator to be removed by the flow of cooling oil in direct contact with the circumferential surface of the stator (¶0023-¶0027).
Regarding Claim 23: Wada US 2015/0171689 does disclose the limitations: wherein the at least one groove includes a plurality of grooves (Figure 2, ¶0023), and each of the plurality of grooves is an annular groove extending around one circumference of a circumferential surface in which the groove is provided (from what is shown in Figure 2 and Figure 3, each groove 52 is able to cover one circumference of the inner surface of element 50 of the stator), and the plurality of grooves are provided in the axial direction (as seen in Figure 2 and Figure 3, the grooves extend downward, i.e. the axial direction, also see ¶0023-¶0026).

    PNG
    media_image5.png
    809
    1053
    media_image5.png
    Greyscale
 Annotated Figure 3 of Wada US 2015/0171689 (Attached Figure 3)
Regarding Claim 24: Wada US 2015/0171689 does disclose the limitations: wherein an intermittent portion (see Annotated Figure 3 of Wada US 2015/0171689 (Attached Figure 3) above) that protrudes from the at least one groove (the intermittent portion protrudes from a radial bottom of the respective groove to define two adjacent cooling channels) in the radial direction (the intermittent portion protrudes from a radial bottom of the groove to define two adjacent cooling channels) is provided on a circumferential surface in which the at least one groove is provided (i.e. provided on the circumferential surface defined by the radial bottom of the grooves, see Attached Figure 3); and the intermittent portion extends in the axial direction (as seen in Attached Figure 3 and Figure 2, the intermittent portion extends both in the axial direction (i.e. along the axis of the shaft) and in the circumferential direction).
Regarding Claim 25: Wada US 2015/0171689 does disclose the limitations: 
wherein an intermittent portion (Attached Figure 3) that protrudes from the at least one groove (the intermittent portion protrudes from a radial bottom of the respective groove to define two adjacent cooling channels) in the radial direction (the intermittent portion protrudes from a radial bottom of the groove to define two adjacent cooling channels) is provided on a circumferential surface in which the at least one groove is provided (i.e. provided on the circumferential surface defined by the radial bottom of the grooves, see Attached Figure 3); and the intermittent portion extends in a circumferential direction (as seen in Attached Figure 3 and Figure 2, the intermittent portion extends both in the axial direction (i.e. along the axis of the shaft) and in the circumferential direction).
Regarding Claim 26: Kershaw USPN 5997261 does disclose the limitations: wherein the pump case (12,50) includes a pump cover 12 and a pump body 50; the pump body is open at both ends in the axial direction (as seen in both Figure 1 / 6 the fluid is able to flow through both axial ends of element 50) and the shaft passes therethrough (as seen in Figure 1/6); and the pump rotor 16 rotates according to rotation of the shaft (Column 2 Line 63-67).
Regarding Claim 28: Kershaw USPN 5997261 as modified by Wada US 2015/0171689 does disclose the limitations: wherein the stator (Kershaw - 32 | Wada - (20,50)) is an integrally molded article made of a resin (Wada - element 50 of stator (20,50) is a resin mold unit 50, made of resin ¶0024).
Regarding Claim 29: Wada US 2015/0171689 does disclose the limitations: wherein the at least one groove of the stator (spiral fin portions 52) is included in the resin (¶0023-¶0024, Figures 2-3).


    PNG
    media_image6.png
    837
    1072
    media_image6.png
    Greyscale

Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2A)
Regarding Claim 32: Kershaw USPN 5997261 does disclose the limitations: wherein the stator 32 is positioned radially outward from the rotor (as seen in Figure 6 stator 32 is positioned radially outside of rotor 40); and the third flow path (Attached Figure 2) includes a flow path (see Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2A) above) connected to the suction port through the outside of the stator in the radial direction from the second flow path (Attached Figure 2A).
Regarding Claim 33: Kershaw USPN 5997261 does disclose the limitations: wherein the third flow path includes a space (i.e. space where the indicated 3rd flowpath is located as indicated in Figure 6, Attached Figure 2, and Attached Figure 2A) between the outer peripheral surface of the stator (Attached Figure 2A) and an inner peripheral surface of the housing of the motor (motor housing structure generally indicated by element number 116 in Figure 6).
Regarding Claim 34: Kershaw USPN 5997261 does disclose the limitations: wherein the third flow path (Attached Figure 2, Attached Figure 2A) includes a through-hole (112, Column 4 Line 10-31, Figure 6, as seen in Figure 6 fluid enters element 112 through the top of the structure surrounding stator which is generally indicated by element 26 in Figure 6 and exits through the bottom of the structure surrounding stator which is generally indicated by element 26 in Figure 6, thus element 112 is a through hole) provided in the housing (element 112 is provided in the structure surrounding stator which is generally indicated by element 26, which is part of the housing).
Regarding Claim 35: Kershaw USPN 5997261 as modified by Wada US 2015/0171689 does disclose the limitations: wherein one end of the first flow path (Kershaw - top end of the first flow path) is provided adjacent to a side of an opening of the motor (Kershaw - the top end of the first flow path is close to (i.e. adjacent to) a top portion of the space surrounded by the stator (the top portion corresponding to the claimed “a side” and the space surrounded by the stator corresponding to the claimed “opening of the motor”), the particular space contains the part of Figure 6 where element number 48 is located | Wada - a top portion of the space surrounded by the stator corresponds to the space indicated by element 52 at the top of Figure 2 of Wada) through which the shaft passes in the pump case (Kershaw - shaft 46 passes through the interior of stator 2 as seen in Figure 6, Attached Figure 2, Attached Figure 2A | Wada - shaft 31 passes through the interior of stator 20,50 as seen in Figure 1, ¶0018); and the second flow path is connected (Kershaw - the second flow path is connected to the top of the first flow path via the indicated 1st flowpath in Attached Figure 2A, and the “flowpath between outer peripheral surface of the stator and inner periphery surface of the rotor” indicated in Attached Figure 2A) to the one end (i.e. top end of first flowpath) of the first flow path (Attached Figure 2A).
Regarding Claim 36: Kershaw USPN 5997261 does disclose the limitations: further comprising a flow path (Attached Figure 2A) that is provided between an outer peripheral surface of the shaft (i.e. outer peripheral surface of shaft generally indicated by element 46 in Figure 6) and the inner peripheral surface of the rotor (see Attached Figure 2A).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Wada US 2015/0171689 as applied to claim 26 above, and further in view of Hazama US 2017/0016442.
Regarding Claim 27: Kershaw USPN 5997261 as modified by Wada US 2015/0171689 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 26. Kershaw USPN 5997261 is silent regarding the limitations: wherein the stator and the pump body are capable of contacting each other. 
However Hazama US 2017/0016442 teaches a pump similar to Kershaw and does disclose the limitations: a shaft 13 that rotates around a central axis (axis X in Figure 5) that extends in an axial direction (see Figure 5); a motor (30,36,32,33) that rotates the shaft; and a pump (10,18,49,14,15,16) that is positioned on one side of the motor in the axial direction (as seen in Figure 5), is driven by the motor via the shaft (¶0079-¶0080), and discharges oil (¶0079-¶0080); wherein the motor includes: a rotor 36 that rotates around the shaft; a stator (32,33, Figure 5) facing the rotor (as seen in Figure 5); the pump (10,18,49,14,15,16) includes: a pump rotor 15 that is attached to the shaft (Figure 5, ¶0038-¶0040, ¶0079); and a pump case (18,49) in which a suction port 43 into which the oil is sucked and a discharge port 44 from which the oil is discharged are provided (see Figure 5) and the pump rotor is accommodated (see Figure 5); wherein the pump case (18,49) includes a pump cover 49 and a pump body 18; the pump body 18 is open at both ends in the axial direction (as seen in Figure 5 element 18 is open at both ends in the axial direction) and the shaft passes therethrough (Figure 5); and the pump rotor rotates according to rotation of the shaft (Figure 5, ¶0038-¶0040, ¶0079); most importantly Hazama US 2017/0016442 teaches the limitations: the stator (32,33) and the pump body 18 are capable of contacting each other (as seen in Figure 5 stator 32 is bolted to the pump body 18). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator (32 - Fig 1 / Fig 6) and pump body 50 of Kershaw USPN 5997261 with the teaching of bolting the structure of the stator (32,33) directly to the structure of the pump body 18 in order to remove heat from the stator by conduction caused by the contact between the stator and the material of the pump body.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Wada US 2015/0171689 as applied to claim 21 above, and further in view of Iwase USPN 7679252.
Regarding Claim 30: Kershaw USPN 5997261 is silent regarding the limitations: wherein the rotor is an integrally molded article made of a resin (Column 2 Line 60-Column 3 Line 3).
However Iwase USPN 7679252 does disclose the limitations: a rotor 51, wherein the rotor 51 is an integrally molded article made of a resin. 
Hence it would have been obvious, to one of ordinary skill in the art to modify the rotor 42 of Kershaw USPN 5997261 with the resin molded rotor 51 as taught by Iwase USPN 7679252 in order to provide a rotor with a low manufacturing cost (Column 2 Line 22-25).
Regarding Claim 31: Kershaw USPN 5997261 as modified by Iwase USPN 7679252 does disclose the limitations: wherein the rotor (Kershaw - 42 | Iwase - 51) has at least one groove (i.e. grooves 11 - Fig 5) included in the resin (see Figures 3-5).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Wada US 2015/0171689 as applied to claim 21 above, and further in view of Hablanian US 2008/0253903.
Regarding Claim 22: Kershaw USPN 5997261 as modified by Wada US 2015/0171689 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 21. Kershaw USPN 5997261 does not disclose the limitations: wherein at least one groove of the rotor is provided an outer peripheral surface of the rotor; and the at least one groove of the rotor is a spiral groove that is inclined with respect to the axial direction. 
However Hablanian US 2008/0253903 does disclose the limitations: a shaft (= 134 in the Figures) that rotates around a central axis (shaft 134 rotates about axis 152) that extends in an axial direction (i.e. the longitudinal direction of shaft 134, see Fig. 3); a motor 140 that rotates the shaft (motor 140 rotates shaft 134 via rotor 150, ¶0020, Figure 3); wherein the motor 140 includes: a rotor 150 wherein at least one groove of the rotor (= channel 180 shown in Figure 3, ¶0022; additionally it is noted that channel 180 is used to pump fluid in the axial direction) is provided an outer peripheral surface of the rotor (i.e. on outer peripheral surface generally indicated by element number 184 Figure 3); and the at least one groove of the rotor 180 is a spiral groove (¶0022) that is inclined with respect to the axial direction (as seen in Figure 3 channel 180 is inclined with respect to the shaft axis 152). 
Hence it would have been obvious to one of ordinary skill in the art to modify the outer peripheral surface of the rotor of Kershaw USPN 5997261 with the helical channel 180 of Hablanian US 2008/0253903 in order to use the helical channel 180 to pump fluid through the space between the rotor and the stator (¶0022).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments (Page 6 ¶7-Page 13 ¶2) with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746